                              Case 3:20-cr-00497-BR                            Document 9        Filed 10/23/20           Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                                               UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                                                                                      SEALED
                                                                                 District of Oregon


                  United States of America
                                                   V.                                   )
                                                                                        )       Case No.     3:20-cr-00497-BR
               JEFFREY RICHARD SINGER                                                   )
                                                                                        )
                                                                                        )
                                                                                        )
                                      Defendant


                                                                          ARREST WARRANT
To :     Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                        JEFFREY RICHARD SINGER
who is accused of an offense or violation based on the following document filed with the court:

d   Indictment                   0           Superseding Indictment            0 Information          0 Superseding Information            O Complaint
0 Probation Violation Petition                                  0 Supervised Release Violation Petition       0 Violation Notice           O Order of the Court

This offense is briefly described as follows:


  Civil Disorder
  Theft of Government Property




Date :        10/21/2020                                                                                              s/J Norgate
                                                                                                                Issuing officer 's signature


City and state:              Portland , OR
                                                                                                                  Printed name and title


                                                                                     Return

      _ This warrant was received on (date)/
at (clly and state)                  I() /OJ
                                                                       --fi'_lf;'J'T?-- ----,
                                                                                        i}
                                                                                            and the person was arrested on (date)
                                                          DAIE t (~ 1 t (,.,lt,,-
                                                          ARRESTED BY _ ~__S c::,_ _ _ _ __
                                                                                                               Arresting officer 's signature

                   .>   r,       t            ..   .;,.
                             .'"'Tr   ,1   _, ...<e-
                                                          PV                                                      Printed name and title
